                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JULIE MICHELLE McCREA,

               Plaintiff,

v.                                                            Case No. 1:18-cv-1327

                                                              Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                             OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB) and supplemental security income (SSI).

               Plaintiff alleged a disability onset date of December 9, 2010. PageID.44. However,

she did not file an application for benefits until March 29, 2017. PageID.44. Plaintiff identified

her disabling conditions as post-traumatic stress disorder (PTSD), borderline personality disorder,

anxiety, panic, depression, addiction, endometriosis, osteoarthritis in both knees, and heart disease.

PageID.311. Prior to applying for DIB and SSI, plaintiff completed two years of college and had

worked as a cashier, cosmetic manager/retail, store manager, clerk in accounts/receivables,

dispatch towing, and internal auditor. PageID.61. An Administrative law judge (ALJ) reviewed

plaintiff’s application de novo and entered a written decision denying benefits on May 25, 2018.

PageID.44-63. This decision, which was later approved by the Appeals Council, has become the

final decision of the Commissioner and is now before the Court for review.



                                                  1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905




                                                 2
F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

                                                 3
               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of

December 9, 2010, and that she met the insured status of the Social Security Act through December

31, 2015. PageID.46. At the second step the ALJ found that plaintiff had severe impairments of:

major depressive disorder; PTSD; anxiety disorder/GAD; borderline personality disorder; left knee

degenerative osteoarthritis; history of endometriosis s/p hysterectomy; mild T-spine scoliosis and

mild changes of lumbar spine; obesity; asthma; and, history of polysubstance abuse in apparent

Remission. PageID.46. At the third step the ALJ found that plaintiff did not have an impairment

or combination of impairments that met or equaled the requirements of the Listing of Impairments

in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.48.

               The ALJ found at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) and 416.967(b); specifically; lift and/or carry 10 pounds
       frequently and 20 occasionally; stand/walk 6 hours and sit 6 hours in an 8-hour
       workday; occasional ramps and stairs; no ladders, ropes, scaffolds; frequently
       balance; occasionally stoop and crouch; no kneel or and crawl; no operation of leg
       or foot controls bilaterally; occasional exposure to fumes, odors, dusts, gases and
       areas of poor ventilation; no exposure to extremes of cold; only occasional exposure
       to humidity and wetness; limited to performing simple, routine work that involves
       making simple, work-related decisions and tolerating occasional workplace
       changes; no contact with the general public; only occasional contact with coworkers
       and supervisors.

PageID.51. The ALJ also found that plaintiff was unable to perform any past relevant work.

PageID.61.

               At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the light exertional level in the national economy. PageID.61-62. Specifically,

the ALJ found that plaintiff could perform the requirements of unskilled, light work such as

                                                  4
assembler (125,000 jobs), inspector (135,000 jobs), and bench assembly (150,000 jobs).

PageID.62. Accordingly, the ALJ determined that plaintiff has not been under a disability, as

defined in the Social Security Act, from December 9, 2010 (the alleged onset date) through May

25, 2018 (the date of the decision). PageID.62-63.

               III.   DISCUSSION

               Plaintiff set forth one issue on appeal (with four sub-issues):

               The ALJ’s residual functional capacity finding is not supported
               by substantial evidence under 20 C.F.R. § 404.1520a and
               applicable case law.

               Residual functional capacity (RFC) is a medical assessment of what an individual

can do in a work setting in spite of functional limitations and environmental restrictions imposed

by all of his medically determinable impairments. 20 C.F.R. §§ 404.1545 and 416.945. It is

defined as “the maximum degree to which the individual retains the capacity for sustained

performance of the physical-mental requirements of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2,

§ 200.00(c). Plaintiff’s appeal is focused on her mental impairments and carpal tunnel syndrome.

See Plaintiff’s Amended Brief (ECF No 13, PageID.1604).

               A. The ALJ’s finding that the opinions of Jennifer Richardson,
               PA-C were “unsupported” is not supported by substantial
               evidence, and had the ALJ properly assessed her opinions, she
               would have met a Listing.

               Plaintiff’s claim arises from the opinions of treating physician’s assistant Jennifer

Richardson, PA-C. Specifically, Ms. Richardson’s Mental RFC assessment (PageID.1438-1440)

(Exh. 28F) and her narrative statement (PageID.1441-1444) (Exh. 29F), both of which were

completed in March 2018. The ALJ found Ms. Richardson’s opinions “unsupported” when he

determined plaintiff’s RFC.




                                                 5
                 The ALJ’s decision states that he “considered the medical opinion(s) . . . in

accordance with the requirements of 20 CFR 404.1520c and 416.920c.” PageID.51. Plaintiff

contends, among other things, that “[t]he ALJ did not properly address the criteria required by 20

C.F.R. § 404.1520c in his Decision” and that “[a]t a minimum, the ALJ violated 40 C.F.R.

§§404.1520c and 404.1520(b) by rejecting Ms. Richardson’s opinions wholesale.” PageID.1621.

                 The regulations at 20 C.F.R. §§ 404.1520c(b) and 416.920c(b), state that, “[w]e

will articulate in our determination or decision how persuasive we find all of the medical opinions

and all of the prior administrative medical findings in your case record.” With respect to “source-

level articulation,” the regulations provide as follows:

       Because many claims have voluminous case records containing many types of
       evidence from different sources, it is not administratively feasible for us to
       articulate in each determination or decision how we considered all of the factors for
       all of the medical opinions and prior administrative medical findings in your case
       record. Instead, when a medical source provides multiple medical opinion(s) or
       prior administrative medical finding(s), we will articulate how we considered the
       medical opinions or prior administrative medical findings from that medical source
       together in a single analysis using the factors listed in paragraphs (c)(1) through
       (c)(5) of this section, as appropriate. We are not required to articulate how we
       considered each medical opinion or prior administrative medical finding from one
       medical source individually.

20 C.F.R. §§ 20 CFR 404.1520c(b)(1) and 416.920c(b)(1).

                 The most important factors to be considered by the ALJ are “supportability” and

“consistency”:

       The factors of supportability (paragraph (c)(1) of this section) and consistency
       (paragraph (c)(2) of this section) are the most important factors we consider when
       we determine how persuasive we find a medical source's medical opinions or prior
       administrative medical findings to be. Therefore, we will explain how we
       considered the supportability and consistency factors for a medical source's medical
       opinions or prior administrative medical findings in your determination or decision.
       We may, but are not required to, explain how we considered the factors in
       paragraphs (c)(3) through (c)(5) of this section, as appropriate, when we articulate
       how we consider medical opinions and prior administrative medical findings in
       your case record.

                                                  6
20 C.F.R. §§ 20 CFR 404.1520c(b)(2) and 416.920c(b)(2).

              The regulations define the factors of “supportability” and “consistency” as follows:

       (1) Supportability. The more relevant the objective medical evidence and
       supporting explanations presented by a medical source are to support his or her
       medical opinion(s) or prior administrative medical finding(s), the more persuasive
       the medical opinions or prior administrative medical finding(s) will be.

        (2) Consistency. The more consistent a medical opinion(s) or prior administrative
       medical finding(s) is with the evidence from other medical sources and nonmedical
       sources in the claim, the more persuasive the medical opinion(s) or prior
       administrative medical finding(s) will be.

20 C.F.R. §§ 404.1520c(c)(1)-(2) and 416.920c(c)(1)-(2).

              Here, plaintiff filed her claims for DIB and SSI on March 29, 2017. PageID.44.

The ALJ noted that plaintiff alleged “a remote onset date of December 2010” and “the expired

date last insured of 12/2015.” PageID.52. The ALJ’s decision, entered on May 25, 2018, evaluated

over 8 years during which plaintiff was allegedly disabled. Not surprisingly, his review of the

evidence with respect to plaintiff’s RFC included more than 40 paragraphs. PageID.51-61.

              Plaintiff had a number of medical providers between December 9, 2010 and May

25, 2018, including Ms. Richardson. The ALJ evaluated her opinions in pertinent part as follows:

               Jennifer Richardson, PA-C, began seeing the claimant during 2017. On
       12/21/2017, she submitted a statement updating the diagnoses of major depression,
       PTSD, and panic disorder. The claimant reportedly lacked the ability to understand
       her appeal rights or lacked the capacity to even act on her own behalf to file an
       application for disability or an appeal (ex. 18F). Ms. Richardson completed
       statements at 28F and 29F. These indicate that the claimant has mental health
       impairments that would be work preclusive if adopted, or if they were supported.
       Ms. Richardson did not begin meeting with the claimant until the end of 2015 so it
       is not apparent what the scope of these limitations would be. Presumably this is
       supposed to represent an estimate of how the claimant functioned during the entire
       period at issue and not just the few occasions that the claimant met with Ms.
       Richardson.

              The sworn statement at 29F contains more details and some explanation for
       the functional estimates. Ms. Richardson reviewed the computer records from the

                                               7
       CMH center and noted the diagnoses of depression, PTSD, bipolar and borderline
       personality disorder (ex. 29F). She also has anxiety and feels overwhelmed if she
       encounters too much stress. Ms. Richardson estimates that the claimant would have
       severe deficits in maintaining regular attendance and in meeting competitive
       standards. That would include missing 4 or more days of work per month.

              In support of this, Ms. Richardson indicates that the claimant is quite
       emotionally dysregulated at times. She is unable to organize where she is supposed
       to be or what she is doing. She also has limitations in understanding and
       comprehension (ex. 29F, p. 2). If the opinions in exhibit 28F and 29F were
       supported, this case would meet one of more listings. That is not the case, however.

                                     *       *       *

               The claimant's representative submitted a brief in which he asserts that the
       current opinion from Jennifer Richardson, PA-C, at exhibit 28F and 29F must be
       adopted. Atty. Morse also asserts that since the conclusions or [sic] Ms. Richardson
       are work preclusive; they must be adopted as they are consistent with the medical
       evidence of record (ex. 22E). The undersigned does not concur with this theory.
       Again, the opinions of Ms. Richardson are not in accordance with many of the
       treatment records or progress notes.

PageID.52, 54.

              The ALJ’s review of the record included plaintiff’s appointments with Ms.

Richardson commencing on October 19, 2015. PageID.59-60. The ALJ’s review included the

following evaluations which compared Ms. Richardson’s opinions with plaintiff’s symptoms:

               The claimant met with Ms. Richardson again 11/30/2015 (ex. 23f). She had
       another mental status check. Appearance is neat and clean. Her hair looks freshly
       shampooed. Eye contact is good. Behavior is cooperative. Speech is regular rate
       and rhythm. Thought content is appropriate overall. Thought process is logical and
       coherent. She seems to have good insight into her need for treatment. She is
       oriented to person, time, place and situation. Mood is euthymic. Affect is broad (ex.
       23f, p. 67). The undersigned notes that these progress reports are markedly
       different, showing fewer adverse symptoms or restrictions, when compared to the
       sworn statement and RFC form Ms. Richardson completed at exhibits 28F and 29F.

PageID.59 (emphasis added).

               On 9/27/2016 the claimant had another regular appointment and medication
       review with Ms. Richardson. Contrary to what is said in the functional summary
       and sworn statement, the claimant was again doing well per this 9/27/16 progress
       note (ex. 23F, p. 31). Subjectively the claimant stated things were going well. Julie

                                                 8
      presents today for a medication review. She reports that overall things have been
      going well. She states that she is getting out. She was exercising more and seems
      to be more active with her daughter. The claimant was showing that she seems to
      be able to maintain overall current medications and mood. No other concerns
      mentioned. She denies any current suicidal or homicidal ideation or self-injurious
      behavior. She will continue current medications. The mental status examination
      revealed objective findings of the appearance is neat and clean. She visibly has lost
      weight over 20 pounds in the last 6 months. She is oriented to person, time, place,
      and situation. Mood is euthymic. Affect is broad (ex. 23F, p. 30 to 32).

PageID.60 (emphasis added).

              On 11/21/2016, she was again doing well subjectively and objectively (ex.
      23F, p. 26). She was still getting outside, exercising and being more active with her
      daughter. During the early portion of 2017, she had some difficulty interacting with
      her mother in the residence (ex. 23F, pp. 17 to 23). However, as of 3/20/2017, the
      claimant said that she was stable. She also noted that she met a new adult, male,
      and she had been dating for a few weeks (ex. 23F, p. 18). She was excited about
      this new experience. She felt that her medications were helpful with the depression
      and anxiety. She was described as neat, clean, oriented in all spheres, and her mood
      was euthymic and her affect broad (ex. 23F, p. 18). This is again very different from
      the estimate of her functional capacity within the sworn statement at exhibit 29F.
      The sworn statement mentions that she is unable to "follow through with meeting
      times and also mood dysregulation, (including) being fearful in even leaving her
      house due to anxiety and stress." (ex. 29F, p. 3). These statements are presented as
      being factual, and they are clearly unsupported when compared to Ms. Richardson's
      own treatment notes at exhibit 23F.

PageID.60 (emphasis added).

             The ALJ concluded the RFC evaluation as follows:

              While medication review notes indicate some variability as far as her moods
      and symptoms, and despite the claimant's contention that treatment has not been
      effective, it is evident that the claimant has benefitted from consistent medication
      and therapy. Additionally, the treatment notes clearly show that she has the ability
      to perform simple unskilled work within in the parameters of the aforementioned
      residual functional capacity assessment. This case covers a period of 2010 to the
      present [May 25, 2018] and the claimant has received treatment from many mental
      health and physical health providers. The RFC here accommodates for her pain and
      the underlying mental health restrictions.

             In summary, the above residual functional capacity assessment is consistent
      with and supported by the records obtained from the claimant's treating sources and
      the claimant's own statements regarding her and abilities. Her testimony and



                                               9
        allegations from the hearing, and those made when seeking the disability benefits,
        are not well supported either now, or for the period prior to the date last insured.

PageID.61.

                 Plaintiff’s brief raises three objections to the ALJ’s decision. First, plaintiff points

out that Ms. Richardson met with plaintiff 14 or 15 times for about two years before giving her

opinions. Plaintiff’s Brief (ECF No. 13, PageID.1619). While plaintiff objects to the ALJ’s

reference to these contacts as “a few occasions” (PageID.52), the Court does not find this to be a

mischaracterization requiring reversal. Plaintiff sought treatment from Ms. Richardson during

about two of the eight years reviewed by the ALJ. The ALJ’s reference to plaintiff meeting with

Ms. Richardson a “few times” was not unreasonable, given that the period under consideration

was eight years. In addition, the ALJ did not discount Ms. Richardson’s opinions based upon her

lack of contact with plaintiff; rather the ALJ pointed out inconsistencies when comparing Ms.

Richardson’s opinions with her treatment records.

                 Second, plaintiff contends that, “[c]ontrary to the ALJ’s findings, Dr. Duranceau

found plaintiff’s psychological conditions limited her functioning.” PageID.1619-1620. This

claim is not one of the identified errors. Accordingly, this argument is waived.1

                 Third, plaintiff contends that “Ms. Richardson’s findings are consistent with the

evidence as a whole, contrary to the ALJ’s findings.” PageID.1620-1621. In this regard, plaintiff

contends that “ALJ admitted that Ms. McCrea’s symptoms fluctuated, but his RFC reflects only

periods during which her functioning improved; contrary to the ALJ’s finding, even after




1
  The Notice Regarding Consent and Directing Filing of Briefs states in pertinent part, “The initial brief shall not
exceed 20 pages and must contain a Statement of Errors, setting forth in a separately numbered section, each specific
error of fact or law upon which Plaintiff seeks reversal or remand. Failure to identify an issue in the Statement of
Errors constitutes a waiver of that issue.” Notice (ECF No. 8, PageID.1541).

                                                        10
medication and therapy, she continued to have significant periods of limited functioning.”

PageID.1620.

               The ALJ discounted Ms. Richardson’s opinions primarily because they were

inconsistent with her own treatment notes. Plaintiff points out that her condition fluctuated while

being treated by Ms. Richardson.     Given that plaintiff’s claim extended over a period of 8 years,

it would be surprising if her mental condition did not fluctuate over that period of time. The ALJ

acknowledged this fluctuation, noting that “medication review notes indicate some variability as

far as her moods and symptoms” and that “[t]his case covers a period of 2010 to the present and

the claimant has received treatment from many mental health and physical health providers.”

PageID.61. After an exhaustive review of plaintiff’s medical records over that time period, the

ALJ found that plaintiff had a considerable number of impairments which limited her functioning

and affected her ability to work. The ALJ recognized these impairments in the RFC by limiting

her to “performing simple, routine work that involves making simple, work-related decisions and

tolerating occasional workplace changes; no contact with the general public; only occasional

contact with coworkers and supervisors.” PageID.51. The vocational expert (VE) testified that a

hypothetical person with these limitations could still perform unskilled work such as assembler,

inspector, and bench assembler. PageID.62, 133.

               For all of these reasons, the Court concludes that the ALJ’s review of Ms.

Richardson’s opinions was appropriate under the framework of §§ 404.1520c and 416.920c.

Accordingly, plaintiff’s claim of error is denied.

               B. The ALJ did not properly weigh the evidence because he
               focused on the time period prior to December 31, 2015
               (plaintiff’s date last insured), when Ms. McCrea also had a
               pending claim for supplemental security income (SSI).




                                                 11
                Plaintiff contends, without elaboration, that “[a]s set forth below, the ALJ appears

to have focused on the pre-2015 evidence when he gave Ms. Richardson’s opinion little weight.”

PageID.1616. Plaintiff did not develop an argument to support this claim. Accordingly, plaintiff’s

claim is denied as inadequately briefed. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.

1997) (issues adverted to in a perfunctory manner are deemed waived).

                C. The ALJ did not properly weigh the evidence because he
                focused on the evidence that supported his RFC finding, even
                though the plaintiff’s condition fluctuated and the RFC finding
                is an analysis of the most plaintiff can do.

                Plaintiff did not raise a separate argument with respect to this claim, but discussed

her fluctuating symptoms with respect to Ms. Richardson’s opinions. The Court addressed

plaintiff’s discussion in § III.A., supra.

                D. The ALJ failed to include the effects of all Ms. McCrea’s
                impairments in his RFC findings or in his hypothetical to the
                vocational expert (VE).

                While plaintiff frames this issue as one involving a defective RFC determination or

a defective hypothetical question, her actual argument is that, “[i]n this case, the ALJ did not

consider Ms. McCrea’s bilateral carpel tunnel syndrome a severe impairment or include any

handling, reaching or fingering limitations in her RFC.” PageID.1622. As discussed, the ALJ

identified 10 severe impairments: major depressive disorder; PTSD; anxiety disorder/GAD;

borderline personality disorder; left knee degenerative osteoarthritis; history of endometriosis s/p

hysterectomy; mild T-spine scoliosis and mild changes of lumbar spine; obesity; asthma; and,

history of polysubstance abuse in apparent Remission. PageID.46.

                However, the ALJ found that plaintiff’s carpal tunnel syndrome was a non-severe

impairment which was treated in 2012:




                                                 12
                The history of carpal tunnel syndrome is non-severe. She had an EMG
       4/9/2012 and that revealed mild demyelination and sensory median
       mononeuropathy at the wrists bilaterally. She had a left CTS release procedure
       6/29/12 and as of 7/17/2012 the pain symptoms had dramatically improved per her
       subjective statements. She had the right CTS release 10/12/2012 and as of
       12/5/2012 she was able to flex and extend the fingers full and make a fist. She had
       full range of motion and the pain decreased. She met with the orthopedic office
       1/21/2013, and both hands were still improving. The improvement of the CTS is
       shown at exhibits 6F, 8F and 17F. During the hearing, she testified that her hands
       are still weak. The tingling or neuropathy symptoms are gone. The claimant did
       allege that she still has some weakness in the hands and some pain. This is deemed
       non-severe. While she had CTS in 2012, the condition improved rapidly with
       surgery and is no longer severe.

PageID.47.

               Upon determining that a claimant has one severe impairment the ALJ must continue

with the remaining steps in the disability evaluation. See Maziarz v. Secretary of Health & Human

Services, 837 F.2d 240, 244 (6th Cir. 1987). Once the ALJ determines that a claimant suffers from

a severe impairment, the fact that the ALJ failed to classify a separate condition as a severe

impairment does not constitute reversible error. Maziarz, 837 F.2d at 244. An ALJ can consider

such non-severe conditions in determining the claimant’s residual functional capacity. Id. “The

fact that some of [the claimant’s] impairments were not deemed to be severe at step two is therefore

legally irrelevant.” Anthony v. Astrue, 266 Fed. Appx. 451, 457 (6th Cir. 2008).

               The issue before the Court is whether the ALJ appropriately addressed this non-

severe impairment in developing plaintiff’s RFC.          In finding that this was a non-severe

impairment, the ALJ addressed the fact that plaintiff’s carpal tunnel syndrome was diagnosed,

treated, and resolved within less than one year. At the hearing, plaintiff’s complaint was that she

still had weakness in her hands and pain. In this regard, the ALJ noted that plaintiff’s primary care

physician, Jesse Duranceau, D.O., opined that “other than deconditioning she has no ostensible




                                                 13
physical limitations to working.” PageID.56, 1529.2 The ALJ concluded by stating that, “[t]he

undersigned finds that quite well supported, as many of the long-term issues such as endometriosis,

the carpal tunnel, asthma, GERD, and chronic pain were not severe after they responded to

treatment.” PageID.56.

                 The record reflects that the ALJ considered plaintiff’s carpal tunnel syndrome in

determining her RFC. The fact that the ALJ did not find the carpal tunnel syndrome to be a severe

at step two is legally irrelevant. Anthony, 266 Fed. Appx. at 457. Accordingly, plaintiff’s claim

of error is denied.

                 IV.      CONCLUSION

                 Accordingly, the Commissioner’s decision will be AFFIRMED pursuant to 42

U.S.C. § 405(g). A judgment consistent with this opinion will be issued forthwith.


Dated: March 30, 2020                                                  /s/ Ray Kent
                                                                       United States Magistrate Judge




2
 The doctor’s treatment notes from August 7, 2017 state in pertinent part, “Also discussed the paperwork she dropped
off for disability asked many questions about her physical capacities and I explained that other than deconditioning
she has no ostensible physical limitations to working. Modest joint and lumbar pain without any apparent lack of
ROM. She states she is aware that it is primaarily [sic] her psychiatric DX that limits her.” PageID.1529.

                                                        14
